UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN KINTA WILKINS, a/k/a Kat Daddy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:08-cr-00043-FL-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan Kinta Wilkins, Appellant Pro Se.     William Glenn Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan   Kinta   Wilkins    appeals   the    district     court’s      order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                 We have reviewed

the record and find no reversible error.                  Accordingly, we deny

Wilkins’ motion for appointment of counsel and affirm for the

reasons stated by the district court.              United States v. Wilkins,

Nos.    4:08-cr-00043-FL-1;       4:11-cv-00179-FL        (E.D.N.C.    Jan.    21,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented      in   the   materials

before   this   court   and   argument     would    not    aid   the   decisional

process.



                                                                         AFFIRMED




                                       2